Citation Nr: 0329546	
Decision Date: 10/29/03    Archive Date: 11/05/03	

DOCKET NO.  02-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
postoperative residuals of hemilaminectomy at the level of 
the 4th and 5th lumbar vertebrae on the right.   

2.  Entitlement to service connection for arthritis of the 
hips and back.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
August 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In a decision of May 1983, the Board denied entitlement to 
service connection for a herniated nucleus pulposus at the 
level of the 4th and 5th lumbar vertebrae, status post 
hemilaminectomy, with disc removal.  Since the time of that 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found that such evidence 
was neither new nor material, and the current appeal ensued.  


REMAND

The veteran in this case seeks service connection for the 
residuals of a hemilaminectomy at the level of the 4th and 
5th lumbar vertebrae on the right, as well as for arthritis 
of the hips and back.  In pertinent part, it is argued that 
lumbosacral strain first shown in service, for which service 
connection is currently in effect, was in fact the beginnings 
of the herniated nucleus pulposus for which service 
connection is currently being sought.  It is additionally 
argued that the veteran's current arthritis of the hips and 
back is the result of an injury or injuries sustained in 
service.  In the alternative, it is argued that the veteran's 
current arthritis of the hips and back is proximately due to, 
the result of, or aggravated by his service-connected 
lumbosacral strain.  

In that regard, the Board notes that, on a number of 
occasions in service, the veteran received treatment for 
various low back-related problems.  While on VA orthopedic 
examination in December 2001, there was noted a past history 
of diskectomy on two separate occasions, that examination 
failed to provide an opinion regarding the nature and 
etiology of the veteran's herniated nucleus pulposus.  Nor 
was it conclusively established that the veteran currently 
suffers from osteoarthritis of the hips and/or back, and, if 
so, whether such pathology is in any way the result of an 
incident of service, or service-connected lumbosacral strain.  
Furthermore, it does not appear that the claims folder was 
available to the examiner for review.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding certain correspondence 
from the RO dated in December 2001, and an August 2003 
Supplemental Statement of the Case containing certain of the 
regulatory provisions pertaining to the VCAA, the RO has to 
date failed to provide the veteran and his representative 
with adequate notice of the VCAA, or of the information and 
evidence necessary to substantiate his claims.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the veteran and his representative may be provided 
with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  

Compliance requires that the veteran be 
notified, via letter, of any information 
and any medical or lay evidence not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  
A general form letter, prepared by the RO 
not specifically addressing the 
disability or disabilities at issue is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated the veteran for residuals of 
hemilaminectomy at the level of the 4th 
and 5th lumbar vertebrae on the right, 
and arthritis of the hips and back.  
After securing the necessary releases, 
the RO should obtain these records.  Any 
pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to December 2001, the date of the 
veteran's most recent VA orthopedic 
examination for compensation purposes, 
should be obtained and incorporated in 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his current 
residuals of hemilaminectomy at the level 
of the 4th and 5th lumbar vertebrae on 
the right, and claimed arthritis of the 
hips and back.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. 

As regards the requested orthopedic 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  Following 
completion of the examination, the 
examiner should provide an opinion as to 
whether the veteran currently suffers 
from chronic residuals of a 
hemilaminectomy at the level of the 4th 
and 5th lumbar vertebrae on the right, as 
well as arthritis of the hips and back.  
Should it be determined that the veteran 
does, in fact, suffer from chronic 
residuals of a hemilaminectomy, and/or 
arthritis of the hips and back, an 
additional opinion is requested as to 
whether such pathology is as likely as 
not the result of some incident or 
incidents of his period of active 
military service, or, in the alternative, 
proximately due to, the result of, or 
aggravated by service-connected 
lumbosacral strain.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  

4.  The RO is advised that the veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notification(s) 
must be associated with the claims 
folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause may have 
an adverse affect on his claims.  

5.  The RO should then review the 
veteran's claims for service connection 
for the residuals of a hemilaminectomy at 
the level of the 4th and 5th lumbar 
vertebrae on the right, and for arthritis 
of the hips and back.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



